ORDER
This case came before a hearing panel of this court for oral argument November 17, 1992 pursuant to an order that had directed both parties to appear and show cause why the issues raised by this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown. The evidence presented to the Superior Court on the issue of jurisdiction over Dave Dinger Ford, Inc., a Massachusetts corporation, who had been impleaded as a third-party defendant clearly indicated that it did not have the necessary minimum contacts required to subject the corporation to the jurisdiction of Rhode Island. The evidence clearly indicated that Dave Dinger Ford, Inc. had not purposefully availed itself of the privilege of doing business in this state. See Ben’s Marine Sales v. Sleek Craft Boats, 502 A.2d 808 (R.I.1985) and cases cited therein.
Consequently, the appeal of the defendant, Shu-Whei Tsai is denied and dismissed. The order dismissing the third-party complaint against Dave Dinger Ford, Inc. is hereby affirmed.
FAY, C.J., did not participate.